Citation Nr: 0415235	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-18 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder claimed as a foot fungus.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected hepatitis C.

3.  Entitlement to an effective date earlier than June 14, 
2001, for the grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In that rating decision, the RO 
denied service connection for a bilateral foot disorder; and 
granted service connection for hepatitis C, which was 
assigned a 10 percent rating effective from June 14, 2001.  
The veteran filed a notice of disagreement to initiate an 
appeal as to the denial of service connection for the 
bilateral foot disorder, and as to the rating and effective 
date of service connection for the hepatitis C.  The veteran 
has perfected appeals as to the service connection and rating 
claims.

An issue of entitlement to an earlier effective date for a 
grant of service connection for hepatitis C is addressed in 
the Remand section of this decision.  Although  veteran 
initiated an appeal as to the effective date for service 
connection for hepatitis C, the RO has not addressed this 
issue in a statement of the case.  Rather, the RO, in its 
February 2004 statement of the case, erroneously addressed 
that claim as an issue of whether assignment of June 14, 2001 
as the effective date for a 10 percent evaluation for 
hepatitis C should be reversed or amended on the basis of 
clear and unmistakable error (CUE).  This matter is addressed 
in the Remand.

In the veteran's September 2002 notice of disagreement, he 
raised the issue of entitlement to service connection for a 
back disorder.  In that document, the veteran indicated that 
he had previously made a claim for that disorder but that the 
RO had not addressed the claim yet.  Later that month, the RO 
wrote the veteran asking for clarification of the "back 
condition;" that is, whether this meant the cervical spine 
(neck) condition which was already on appeal.  He did not 
respond.  If this was a new claim, it is considered 
abandoned.  See 38 C.F.R. § 3.158(a) (2003).




FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claims; and has rendered all assistance 
required.

2.  The evidence of record does not support a causal 
relationship between any current conditions involving the 
feet and the veteran's period of active duty.

3.  The veteran's hepatitis C is manifested by liver 
involvement and has not been productive of minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance; or of daily fatigue, malaise, and anorexia 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past twelve-
month period.  

4.  The veteran failed to report to the VA examinations 
scheduled to take place in January 2004 and was advised by 
the RO that his appearance at these examinations was 
necessary for VA to adjudicate his claims, and he has not 
responded to the RO's inquiry made in connection with his 
failure to report.

5.  The veteran has not demonstrated good cause for his 
failure to report for the January 2004 VA examinations.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, diagnosed as jungle rot of the 
feet bilaterally, and onychomycosis of the feet bilaterally, 
was not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 
(2003).

2.  The criteria for a higher rating than 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.655, Part 4, Diagnostic 
Code 7345 (2000), Diagnostic Code 7354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Regarding the claims for service connection for a bilateral 
foot disorder claimed as foot fungus, and for a higher 
initial rating for hepatitis C, the RO notified the veteran 
consistent with requirements under the VCAA in several 
letters dated in 2002 and 2003, as well as in a June 2003 
statement of the case.  He was informed of the information 
and evidence necessary to substantiate the claims, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain, and to send any evidence in his 
possession relevant to the claims.  He has also been informed 
of what evidence was needed to substantiate these claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002.  The 
record reflects that the RO has made reasonable efforts to 
obtain relevant medical evidence adequately identified by the 
appellant in support of his claim.  With respect to the 
veteran's failure to report for examinations in January 2004, 
the RO has notified the veteran of 38 C.F.R. § 3.655 and 
indicated that another examination would be scheduled if he 
notified the RO of his willingness to report.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.  The timing of the notice, after the adjudication 
appealed, did not prejudice the claim in any way because it 
has been readjudicated by the RO and the Board on the merits 
of the claims alone.
 




II.  Service Connection a Bilateral Foot Disorder Claimed as 
a Foot Fungus.

A.  Background

Service medical records show that the veteran was treated on 
three occasions, in April, May and June 1974, for complaints 
associated with athlete's feet.  The remainder of the service 
medical records do not reflect complaints, treatment or 
diagnoses regarding a skin disorder.

The report of VA examination in August 1977 shows that the 
veteran's complaints did not include any referable to the 
skin or feet.  On examination of the skin, including 
appendages, no pertinent abnormality was shown.

There are various VA medical records dated from 1978 through 
April 2002 reflecting treatment for different medical 
conditions and disorders.  These records show that the 
veteran was seen in 1981 for complaints of athlete's feet, 
which was diagnosed as tinea of feet.

The report of an April 2002 VA examination of the feet shows 
that the veteran gave a history of having developed a foot 
fungus while on active duty during training in the jungle 
when he had to walk through swamps.  He presently complained 
of his feet becoming extremely sore and extremely pruritic or 
itchy if he does any prolonged standing or walking.  He 
complained of having developed a fungus involving his toe 
nails.  After examination, the diagnoses were "jungle rot" 
(sic) of the feet bilaterally, and onychomycosis of the feet 
bilaterally.

There are various private medical records reflecting 
treatment from 1997 through July 2002 for different medical 
conditions and disorders.  

B.  Analysis

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains competent 
evidence of a current bilateral foot skin disorder.  The 
report of the April 2002 VA examination of the feet contain 
diagnoses of jungle rot of the feet bilaterally, and 
onychomycosis of the feet bilaterally.  Because the record 
contains competent medical evidence of current bilateral foot 
skin disorder, and no evidence to the contrary, the Board 
concedes the presence of such disorders.

The question thus becomes whether such disabilities were 
incurred in or aggravated by active military service.  

In this case, the Board acknowledges that the veteran was 
seen three times in the first half of 1974 during service for 
treatment associated with complaints of athlete's feet.  
However, the medical evidence of record does not suggest a 
causal relationship between service and the current diagnoses 
of jungle rot of the feet bilaterally, or onychomycosis of 
the feet bilaterally.  The first post-service clinical 
notation relative to the current conditions is not documented 
until the April 2002 VA examination, more than two decades 
after service.  Notably, this report contains no references 
to any nexus with service.  

The only evidence supporting the veteran's claim in this case 
is his own lay opinion. However, the veteran is a lay person 
and is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board notes that the veteran was scheduled for 
VA examination in January 2004.  The purpose of that 
examination was to determine the etiology of the claimed 
disorders, and in particular to obtain an opinion as to 
whether the veteran's treatment for athlete's foot during 
service was related to his current foot condition.  The 
record discloses the veteran failed to appear for the 
scheduled examination with no explanation provided for his 
absence.  The record indicates that the veteran was informed 
of 38 C.F.R. § 3.655 in February 2002, and requested to 
inform the RO within 60 days if he would be willing to report 
for another examination.  There is no indication that he 
responded to that request.  

38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for 
examination, or reexamination, certain regulatory action is 
prescribed.  Specifically, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  Based upon a careful and considered review of the 
evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral foot disability, and his claim 
must therefore be denied.  Accordingly, the appeal is denied.

III.  Propriety of the Initial Evaluation for Hepatitis C
 
A.  Background

As noted above, there are various VA medical records dated 
from 1978 through April 2002, and various private medical 
records reflecting treatment from 1997 through July 2002, all 
reflecting treatment for different medical conditions and 
disorders.  

The report of an April 2002 VA examination of liver, gall 
bladder, and pancreas, shows that the veteran reported that 
to his knowledge he did not have any liver problems.  He 
stated that he had had no side effects of the hepatitis C. 

On examination, the veteran weighed 163.4 pounds and his 
weight had been stable.  He had no weight changes within the 
past year.  He had no hepatosplenomegaly, carotid bruits or 
abdominal bruits.  Inspection of his abdomen revealed his 
abdomen to be symmetrical.  He had no abdominal tenderness.  
There was no rebound of the abdomen and no ascites.  His 
bowel sounds were active in all four quadrants.  Inspection 
of the skin revealed that it was warm, dry and intact.  He 
had no evidence of jaundice.  His sclerae were clear and his 
skin was clear.  He had no edema of his extremities.  
Diagnostic testing concluded with findings of  HCV: positive; 
SGOT: 91 (abnormal high); SGPT: 82 (abnormal high); and GGT: 
124 (abnormal high).  The diagnosis was positive hepatitis C 
with liver involvement.

B.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran failed to report for a VA examination in January 
2004.  The purpose of that examination was to perform liver 
function testing to determine whether there were objective 
findings of liver damage.  The examiner was to comment on 
evidence of fatigue, anxiety, and gastrointestinal 
disturbance requiring dietary restricting.  The record 
discloses the veteran failed to appear for the scheduled 
examination with no explanation provided for his absence.  
The record indicates that the veteran was informed of 38 
C.F.R. § 3.655 in February 2002, and requested to inform the 
RO within 60 days if he would be willing to report for 
another examination.  There is no indication that he 
responded to that request.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  This claim stems from the veteran's disagreement 
with the evaluation awarded for his hepatitis C following the 
grant of service connection, and thus is an original claim.  
As such, the Board will proceed to adjudicate the merits of 
this appeal, despite the veteran's failure to report for the 
January 2004 VA examination, and notwithstanding the RO's 
notice to him that the evidence expected to be obtained at 
those examination was necessary to the adjudication of this 
claim.

The veteran's hepatitis C is currently rated as 10 percent 
disabling under Diagnostic Code 7345 of the Rating Schedule.  
The Board observes that, effective July 2, 2001, VA revised 
the criteria for evaluating digestive disabilities.  66 Fed. 
Reg. 29,486 (2001).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating requires daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Following a careful review of the evidence, the Board finds 
both under the former and current regulations, there is no 
basis for an evaluation in excess of 10 percent for the 
veteran's hepatitis C at any point since service connection 
was established. In reaching this conclusion, the Board notes 
that there is no medical evidence showing that the veteran 
has minimal liver damage accompanied by fatigue, anxiety, and 
gastrointestinal disturbance.  During the April 2002 VA 
examination, the veteran stated that to his knowledge he did 
not have any liver problems and had no side effects of the 
disorder.  There is no evidence of any history of 
gastrointestinal disturbance such as nausea, vomiting, 
abdominal pain, or diarrhea, and no such complaints were made 
during the April 2002 VA examination.

Similarly, the medical evidence discussed above does not show 
that the disease is productive of daily fatigue, malaise, and 
anorexia, requiring dietary restriction or continuous 
medication; or incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve-month period.  Therefore, a rating in 
excess of 10 percent under the revised criteria is also not 
warranted.

The Board notes that had the veteran reported for the January 
2004 examination, as the RO has pointed out, medical evidence 
providing for a higher rating might have been obtained.  The 
veteran, however, failed to report for that examination.  As 
such the Board has no basis upon which to grant a higher 
rating for this condition.

Finally, the above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
hepatitis C causes so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321.  There is no showing that his hepatitis C results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the grant of service connection.  Moreover, the condition is 
not shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

Service connection for a bilateral foot disorder is denied.

An initial rating higher than 10 percent for hepatitis C is 
denied.


REMAND

In the June 2002 rating decision that granted service 
connection for hepatitis C, the RO assigned an effective date 
of June 14, 2001 (date of claim), for service connection for 
that disability.

The veteran filed a notice of disagreement with that decision 
in August 2002 as to the effective date assigned for service 
connection for hepatitis C.  In correspondence received at 
that time, the veteran's representative stated that the 
veteran disagreed with the effective date and evaluation of 
10 percent for his service-connected hepatitis C, and that 
the veteran was entitled to an earlier effective date and 
higher rating for this impairment.  The issue of entitlement 
to a higher rating for the hepatitis C has been addressed by 
the RO and here above in this decision.  

However, the RO has not addressed the veteran's claim for an 
earlier effective date for service connection for that 
disability.  Instead, in a February 2004 statement of the 
case (SOC) the RO erroneously addressed that claim as an 
issue of whether assignment of June 14, 2001 as the effective 
date for a 10 percent evaluation for hepatitis C should be 
reversed or amended on the basis of clear and unmistakable 
error (CUE).  That SOC did not address the claim of 
entitlement to an earlier effective date for the grant of 
service connection for hepatitis C.  Nor has an SOC been 
provided to the veteran regarding the basic issue of 
entitlement to an earlier effective date for the grant of 
service connection for hepatitis C.  Thus, the claimant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand. Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO is advised that a timely notice of disagreement (as in 
this case) to the assignment of an effective date requires a 
statement of the case addressing the statutes and/or 
regulations applicable to effective dates.  Error becomes an 
issue when a benefit is allowed after a prior, final denial.  
CUE in the earlier denial may be the basis for an earlier 
effective date

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the appellant a 
statement of the case regarding the RO's 
June 2002 rating decision which denied 
the veteran's claim to an effective date 
earlier than June 14, 2001, for a grant 
of service connection for hepatitis C.  
The veteran should be provided with the 
applicable laws and regulations in this 
instance and informed of the evidence 
considered and the reasons and bases for 
the RO's determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



